

113 HCON 79 IH: Recognizing the 155th anniversary of the House of Representatives’ rejection of the Lecompton Constitution of the Territory of Kansas.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. CON. RES. 79IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Ms. Jenkins (for herself and Mr. Pompeo) submitted the following concurrent resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONRecognizing the 155th anniversary of the House of Representatives’ rejection of the Lecompton Constitution of the Territory of Kansas.Whereas, on February 8, 1858, the Lecompton Constitution of the Territory of Kansas was rejected by the House of Representatives;Whereas the Lecompton Constitution was submitted to the House of Representatives for the admission of State of Kansas to Union as a pro-slavery State;Whereas the Lecompton Constitution was a frequent topic in the Lincoln-Douglas Presidential debates of 1858;Whereas the House of Representatives debate of the Lecompton Constitution caused political schisms in the entirety of the House;Whereas, on February 6, 1858, the debate of the Lecompton Constitution in the United States House of Representatives resulted in the most infamous floor brawl in the House’s history;Whereas the House of Representatives rejected the Le­comp­ton Constitution and admitted the State of Kansas to the Union as a free State;Whereas the schisms caused by the debate over slavery were one of the crucial factors leading to the Civil War;Whereas the Civil War is one of the most significant periods of time in the history of these United States;Whereas the Civil War led to the abolition of slavery throughout the United States as a result of the Emancipation Proclamation; andWhereas the United States recognizes the inherent right of individual freedom of every individual: Now, therefore, be itThat the Congress—(1)recognizes the rejection of the Lecompton Constitution of the Territory of Kansas by the House of Representatives as a critical action in admitting Kansas as a free State into the Union of the United States;(2)celebrates the American belief of freedom as an inherent right of individuals everywhere;(3)acknowledges the drafting and ensuing debate of the Lecompton Constitution of Territory of Kansas as a significant catalyst of the debate that would lead to the Civil War and the ultimate abolition of slavery;(4)congratulates the city of Lecompton, Kansas, for maintaining its historical heritage as a significant location in American history; and(5)extends warm wishes to the residents of Lecompton, Kansas, as they continue to celebrate their city’s ongoing importance in American history as the place Where Slavery Began To Die.